Citation Nr: 9928800	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  95-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1970.  He served in Vietnam and his decorations 
include the National Defense Service Medal, the Combat Action 
Ribbon, and the Republic of Vietnam Cross of Gallantry with 
Palm citation.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
10 percent disabling was denied for PTSD.  

The record indicates that in accordance with his request, the 
veteran was scheduled for a hearing before a member of the 
Board sitting at the St. Petersburg RO in February 1999.  It 
was noted that the veteran failed to report for that hearing, 
and there is no indication as to the reasons therefor.  
Accordingly, the Board has construed the veteran's failure to 
appear as a withdrawal of his hearing request in accordance 
with 38 C.F.R. § 20.704(d) (1998).


FINDING OF FACT

PTSD is currently manifested by symptoms of depression, 
chronic sleep impairment, and anxiety, and the veteran's 
treating psychiatrist has indicated that he  suffers from a 
industrial impairment and a limitation of lifestyle as a 
result of his avoidance of intolerable emotional stimulation.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent 
disabling have been met for PTSD.  38 U.S.C.A. §§ 1154, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and it is accordingly found 
that all relevant facts have been properly developed, and 
that the duty to assist him, mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998), has been satisfied.


Evidence

Service medical records show that the veteran was afforded a 
neuropsychiatric consultation in July 1967, which resulted in 
findings of some passive-aggressive traits which were non-
disqualifying.  He was psychiatrically evaluated as normal at 
the time of a May 1968 annual examination and at the time of 
a February 1970 separation examination.  

Service personnel records show that the veteran participated 
in combat operations during his period of active duty in 
Vietnam.  

In 1982 and 1983, the veteran received VA inpatient treatment 
and therapy for alcohol abuse and dependency and associated 
depression.  Upon discharge, he continued to be followed for 
treatment of alcohol dependency and depression, diagnosed as 
dysthymic disorder.  

Post-service VA outpatient records for the period of 1990-
1991 show that he was followed for symptoms of sleep 
disturbance, anxiety, depression, and traumatic memory 
processing.  Between June 29, 1990, and July 25, 1990, he was 
hospitalized by VA for inpatient treatment of alcohol 
dependence.  On VA examination in May 1991, he reported 
nightmares, constant worrying, trouble sleeping, and feelings 
of depression.  Impressions included post-traumatic distress 
disorder, mild, possibly exacerbated by recent crisis in 
Middle East; depression neurosis; and chronic alcohol abuse.  

In July 1991, service connection was granted for PTSD with 
assignment of an evaluation of 10 percent disabling under 
diagnostic code 9411.  

The report of a March 1992 psychological evaluation, 
conducted for social security disability purposes, shows that 
the veteran reported being married to his wife for 18 years, 
and he described this relationship as "normal."  It was 
noted that he was not working secondary to a work-related 
orthopedic injury.  On mental status examination, speech was 
coherent and logical, no observable pain behavior or anxiety 
was noted, and he denied significant difficulties with 
concentration and short-term memory.  He reported that 
thoughts of Vietnam and flashbacks disrupt his sleep.  The 
following diagnoses were provided:  Axis I, PTSD and history 
of alcohol abuse; Axis II, deferred; Axis III, degenerative 
arthritis, bilateral knees; Axis IV, moderate, 3; and Axis V, 
a current GAF and highest in the past year of 60.  

On VA examination in November 1992, symptoms included 
insomnia, nightmares, restlessness, startle response to loud 
noise, constant fear, considerable depression, and lack of 
motivation or desire to do things.  Impressions included 
PTSD, chronic alcohol abuse in remission, and depressive 
neurosis.  

A Social Security Disability Determination and Transmittal 
form, dated February 1993, shows that social security 
disability benefits were awarded to the veteran on the basis 
of a primary diagnosis of severe degenerative disc disease of 
the lumbosacral spine and a secondary diagnosis of 
osteoarthritis of both knees. 

Outpatient records, dated in 1993, show that the veteran was 
followed by VA for treatment of PTSD and symptoms which 
included increased irritability, restlessness, sleep 
disturbance, and depressed mood in addition to problems with 
memories of Vietnam experiences.  

In January 1994, the veteran was afforded a hearing before a 
local officer at the St. Petersburg RO.  He testified that he 
was undergoing psychiatric therapy on an individual basis 
with a VA doctor, and that he would be involved in group 
therapy if not for the travel distance between his home and 
the hospital.  He reported that the severity of his PTSD was 
getting worse, and it seemed likely he was continually going 
downhill.  Medication was not helping him, and he described 
sleep disturbance, constant fear, and nightmares related to 
Vietnam.  The veteran indicated that he could not sleep 
unless his 5-acre property was lighted with night lights and 
a flood light.  He also referred to flashbacks triggered by 
visual and olfactory stimuli, at a frequency of 5 times a 
week.  He noted that he does not associate with his neighbors 
at all and he keeps to himself.

The veteran further testified that he was married with three 
children, and he thought that sometimes the children 
aggravated him more than they should.  He noted that he and 
his wife got along although he has flare-ups with her that 
come out of nowhere.  He noted problems with close 
supervision, which affected him while he was employed, and 
that he doesn't like crowds.  His representative argued that 
the PTSD condition was more severe than the current 10 
percent evaluation, as he essentially lives the life of a 
recluse, can't leave the house after dark, and experiences 
other symptoms such as flashbacks, nightmares, and increased 
irritability and anger outbursts.  

VA outpatient records, dated in 1994, show that the veteran 
was followed for symptoms of depression, anxiety, dysphoria, 
insomnia, and decreased appetite associated with diagnoses of 
PTSD and depression.  It was noted that medications included 
Lorazepam and Elavil.  

A January 1996 progress note shows that when seen by his VA 
treating psychiatrist, the veteran indicated that his PTSD 
symptoms were much worse when he was idle and he gets sad 
with intrusive memories.  It was noted that he avoided 
reminders of Vietnam, withdrew almost completely from other 
people, remained hypervigilant, and as recently as the month 
before he hit the ground in response to unexpected noise.  It 
was also noted that he had maintained his only marriage with 
considerable discord.  Mood was moderately sad and dysphoric.  
Some face flash anxiety was noted and an impression of PTSD 
was given.  The examiner commented that the veteran had 
accepted a very limited lifestyle as the price he paid for 
avoiding intolerable emotional stimulation.  It was noted 
that he was likeable and could probably obtain employment but 
could not hold a job because of conflict with peers and 
supervisors.  

On VA PTSD examination in April 1996, the veteran admitted to 
extensive abuse to alcohol until undergoing a detoxification 
program at the Gainesville VA in 1991.  He described 
traumatic Vietnam events such as going on firefights and 
getting pinned in and having to bring his wounded buddies 
back to assist them.  He described an increase in the number 
of nightmares in recent months following a reduction in his 
medication dosage, as well as becoming more jumpy and hyper, 
an inability to sleep at night, an inability to be around 
people, and increased irritability.  

On mental status examination, mood was fairly stable and 
affect was appropriate.  There was no evidence of psychosis.  
Cognition was intact and he was not suicidal or homicidal.  
Impressions included PTSD, chronic, delayed, mild, with some 
exacerbations since a decrease in medication.  The examiner 
commented that the veteran's inability to work was mostly due 
to physical problems.  

On VA examination in March 1997, it was noted that the 
veteran remained happily married since 1975 and he reported 
no marital problems whatsoever.  He had three sons who were 
still living at home and attending school on a regular basis.  
He did not work and had not attempted to work secondary to 
physical problems, and he was currently receiving social 
security disability benefits.  He claimed that he had not 
drank anything since completing an alcohol program in 1991, 
and he denied any abuse of drugs or problems with the law.  

He reported current treatment through the Gainesville VA 
outpatient clinic, and medications included Ativan and 
Zoloft.  Current symptoms included depression, nightmares, 
insomnia related to Vietnam, difficulty focusing, and 
difficulty getting along with people.  His appearance was 
somewhat disheveled, and mood was depressed.  Affect was 
appropriate and cognition was intact.  He denied suicidal or 
homicidal ideation.  An impression of PTSD, chronic and mild, 
was given.  His overall condition remained unchanged.  The 
current Global Assessment of Functioning (GAF) score from 
PTSD was 75, and his past GAF was also 75.  His inability to 
work was mostly physical in nature.  

In September 1997, the veteran was hospitalized by VA 
following a cerebrovascular accident (CVA) with resultant 
deficits in speech and functional capabilities, to include 
weakness in the extremities on the left side.  Diagnoses 
included right MCA CVA, depression, and PTSD.  During 
admission, his affect and mood were notably flattened and as 
he was felt to be clinically depressed and some suicidal 
ideation was noted.  His mood clinically improved during 
hospitalization with brightening of his spirits.  He was 
thereafter placed in a nursing home for further treatment and 
rehabilitation.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The Board notes that the schedular criteria for evaluation of 
mental disorders were changed effective November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  The Board has utilized the 
recently revised criteria in considering the instant claim as 
it has been found that these criteria are the most favorable 
to the veteran.  

Under the recently revised rating criteria pertaining to 
PTSD, a 30 percent evaluation is provided where there is 
objective evidence of occupational and social impairment with 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability evaluation is provided where there is objective 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.133 (formerly § 
4.132), Diagnostic Code 9411 (1998).  

Having reviewed the record, the Board has concluded that the 
criteria for an increased evaluation of 30 percent disabling 
have been met for PTSD.  Specifically, the outpatient 
treatment records and VA examination reports indicate that 
during the appeal period, the veteran has been regularly 
followed for symptoms including sleep disturbance, 
depression, anxiety, and increased irritability secondary to 
PTSD.  In January 1996, the veteran's treating VA 
psychiatrist indicated that he had accepted a very limited 
lifestyle in order to avoid intolerable emotional 
stimulation, and that he could probably obtain employment 
were it not for conflict with peers and supervisors.  

In the Board's view, the evidence indicates that PTSD is 
currently productive of a decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, and 
chronic sleep impairment, while the veteran is generally able 
to function satisfactorily with regard to routine behavior, 
self-care, and normal conversation.  As such, the criteria 
for an evaluation of 30 percent disabling, as contemplated by 
the revised criteria in Diagnostic Code 9411, are 
substantially met.  

The Board finds that there is no basis for the assignment of 
an evaluation in excess of 30 percent disabling, as the 
evidence does not indicate that PTSD is productive of 
symptomatology such as impaired speech, impaired judgment, or 
difficulty in establishing effective social relationships.  
The record indicates that the veteran has been married to his 
wife for over 20 years and their relationship is good; 
furthermore, on recent VA examination cognition was intact 
and a GAF of 75 was assigned.  While the recent medical 
evidence indicates treatment for depression and suicidal 
ideation, it appears that this symptomatology is related to 
situational factors including hospitalization and physical 
deficits secondary to a stroke.  

For the reasons stated above, therefore, the Board finds that 
the evidence is in favor of the assignment of an evaluation 
of 30 percent disabling for PTSD, and the claim for an 
increased evaluation is granted.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

An increased evaluation of 30 percent disabling is granted 
for PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

